Case 1:17-mc-00360-AT-RWL Document 159-1 Filed 09/09/19 Page 1 of 7




          Exhibit A
      Case 1:17-mc-00360-AT-RWL Document 159-1 Filed 09/09/19 Page 2 of 7




Via Email

August 22, 2019

Richard A. Getty, Esq.
The Getty Law Group PLLC
1900 Lexington Financial Center
250 West Main Street
Lexington, KY 40507
rgetty@gettylawgroup.com

       RE:      Essar Steel Algoma, Inc. v. Nevada Holdings, Inc. f/k/a Southern Coal Sales
                Corporation, et al., U.S. District Court, S.D.N.Y., Case No. 17-mc-360

Dear Rich:

      We received your August 13 letter. Your proposal to depose Mr. Stark and Mr. Galey on
October 22 and October 23 in our Cleveland office is acceptable.

       With respect to depositions of your clients’ experts, I understand your lack of availability,
but, considering the delays in this case caused by your clients’ repeated change of counsel, we
would prefer to take the depositions sooner. Is there is another attorney in your office who could
defend these depositions in September? If not, we will plan to take the depositions of Mr.
Leighton and Mr. Wolf during the week of October 28. Please confirm their availability. Given
that Mr. Wolf is located in Pittsburgh, we propose taking both depositions there.

       Finally, please kindly let us know whether your client has accepted or rejected our
settlement demand. Thank you.

Sincerely yours,




Mark R. Butscha, Jr.

cc:    Kip T. Bollin, Esq.
       Laura W. Schultz, Esq.
       Danielle Harlan, Esq.


Mark.Butscha@ThompsonHine.com   216.566.5897                                          4823-7723-2031.3
Case 1:17-mc-00360-AT-RWL Document 159-1 Filed 09/09/19 Page 3 of 7
Case 1:17-mc-00360-AT-RWL Document 159-1 Filed 09/09/19 Page 4 of 7
        Case 1:17-mc-00360-AT-RWL Document 159-1 Filed 09/09/19 Page 5 of 7




Via Email

September 4, 2019

Richard A. Getty, Esq.
The Getty Law Group PLLC
1900 Lexington Financial Center
250 West Main Street
Lexington, KY 40507
rgetty@gettylawgroup.com

         RE:    Essar Steel Algoma, Inc. v. Nevada Holdings, Inc. f/k/a Southern Coal Sales
                Corporation, et al., U.S. District Court, S.D.N.Y., Case No. 17-mc-360

Dear Rich:

         We received your August 26 letter.

        Thank you for alerting us to your potential scheduling problem. Certainly, we appreciate
the seriousness and severity of back surgery. We hope the surgery is successful and wish you a
speedy recovery. If your health will affect the October deposition schedule, please consider
whether another attorney from your office or new local counsel will be able to take and defend
the expert depositions in October. As we have noted before, this case unfortunately has dragged
on for some time as a result of your clients’ repeated change of counsel.

        As for the location of the depositions, we agreed to make Mr. Galey available for
deposition in Cleveland for the convenience of the parties. Mr. Galey resides in Canada, but we
thought it would be more efficient to schedule his deposition in Cleveland where Mr. Stark is
located. This accommodation was meant to avoid unnecessary travel, time, and expense. Our
proposal to depose Messrs. Wolf and Heighton in Pittsburgh was meant to achieve similar
efficiency. If Mr. Heighton will not travel to Pittsburgh, would Mr. Wolf be willing to travel to
Huntington or Lexington? So far, it has been good that the parties have been able to resolve
these scheduling issues informally rather than having to resort to the formal expense-shifting
processes set forth in the rules (see S.D.N.Y. Loc. R. 30.1), and we would prefer to continue in
this manner.

         We look forward to hearing back from you, and in the meantime hope you are feeling
well.




Mark.Butscha@ThompsonHine.com   216.566.5897                                       4823-7723-2031.3
      Case 1:17-mc-00360-AT-RWL Document 159-1 Filed 09/09/19 Page 6 of 7




Sincerely yours,




Mark R. Butscha, Jr.

cc:    Kip T. Bollin, Esq.
       Laura W. Schultz, Esq.
       Danielle Harlan, Esq.
                Case 1:17-mc-00360-AT-RWL Document 159-1 Filed 09/09/19 Page 7 of 7

Butscha Jr., Mark

From:                   Richard Getty <rgetty@gettylawgroup.com>
Sent:                   Wednesday, September 04, 2019 3:04 PM
To:                     Butscha Jr., Mark
Cc:                     Danielle Harlan; Marcel Radomile; Bollin, Kip; Schultz, Laura Watson; Barrett, Melissa; Steve Ball
Subject:                Re: Essar Steel Algoma v. Southern Coal Sales Corporation, et al., U.S. District Court, S.D.N.Y., Case No. 17-
                        mc-360



CAUTION EXTERNAL EMAIL

I will check on either Pittsburgh or Lexington for both Wolf and Heighton and get back to you. RAG
           On Sep 4, 2019, at 2:23 PM, Butscha Jr., Mark <Mark.Butscha@thompsonhine.com> wrote:

           Counsel: Please see the attached letter. Mark

           Mark R. Butscha, Jr. | Associate | Thompson Hine LLP
           3900 Key Center, 127 Public Square | Cleveland, Ohio 44114-1291
           Office: 216.566.5897 | Mobile: 513.382.9262
           Fax: 216.566.5800 | Email: Mark.Butscha@ThompsonHine.com

           Atlanta | Chicago | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington

           <image005.png>
           A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more.

           <image006.png>




           <2019‐09‐04 ‐ Butscha Ltr. to Getty.pdf>




                                                                     1
